
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 129
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 3, 2009
			Received and referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Congratulating the Sailors of the United
		  States Submarine Force upon the completion of 1,000 Ohio-class ballistic
		  missile submarine (SSBN) deterrent patrols.
	
	
		Whereas the Sailors of the United States Submarine Force
			 recently completed the 1,000th deterrent patrol of the Ohio-class ballistic
			 missile submarine (SSBN);
		Whereas this milestone is significant for the Submarine
			 Force, its crews and their families, the United States Navy, and the entire
			 country;
		Whereas this milestone was reached through the combined
			 efforts and impressive achievements of all of the submariners who have
			 participated in such patrols since the first patrol of USS Ohio (SSBN 726) in
			 1982;
		Whereas, as a result of the dedication and commitment to
			 excellence of the Sailors of the United States Submarine Force, ballistic
			 missile submarines have always been ready and vigilant, reassuring United
			 States allies and deterring anyone who might seek to do harm to the United
			 States or United States allies;
		Whereas the national maritime strategy of the United
			 States recognizes the critical need for strategic deterrence in today's
			 uncertain world;
		Whereas the true strength of the ballistic missile
			 submarine lies in the extremely talented and motivated Sailors who have
			 voluntarily chosen to serve in the submarine community; and
		Whereas the inherent stealth, unparalleled firepower, and
			 nearly limitless endurance of the ballistic missile submarine provide a
			 credible deterrence for any enemies that would seek to use force against the
			 United States or United States allies: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the Sailors of the United
			 States Submarine Force upon the completion of 1,000 Ohio-class ballistic
			 missile submarine (SSBN) deterrent patrols; and
			(2)honors and thanks
			 the crews of ballistic missile submarines and their devoted families for their
			 continued dedication and sacrifice.
			
	
		
			Passed the House of
			 Representatives December 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
